Citation Nr: 1143186	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a gunshot wound, with fractured left tibia and injury to Muscle Group XII, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from November to December 1941, in July 1942, and from December 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

The Veteran was scheduled for a Travel Board hearing in April 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a gun-shot wound with fracture of the left tibia and injury to Muscle Group XII is assigned a 30 percent evaluation, which is the maximum evaluation authorized under Diagnostic Code (DC) 5323.

2.  The majority of the Veteran's functional limitation (weakness) to the left lower extremity is likely due to old age; the Veteran was born in January 1916 and was 92 years old at the time of the January 2008 VA examination.

3.  The competent medical evidence of record reflects that the Veteran has a healed fracture of the left leg tibia which is in good position and alignment.

4.  The competent medical evidence of record reflects that the Veteran has healed scars of the left leg which are non-tender and less than 6 square inches in size.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of a gun-shot wound with fractured left tibia and injury to Muscle Group XII have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.73, Diagnostic Code 5323 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in July 2006, the Veteran was informed of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the VA and private medical records from 1947 through 2008.  It also contains the statements of the Veteran and his spouse, in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

A VA examination with respect to the issue on appeal was obtained in January 2008.  (The Board notes that there are actually several January 2008 examinations of record for bone, muscle group, scar, and special monthly compensation.)  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it includes a physical examination of the Veteran, to include a report of his range of motion.  The examination reports contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal criteria 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Rating Muscle Group Disabilities

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track  from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record  or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined  in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of  missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of  power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of  injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more  muscle groups.  Indications on palpation of loss of deep  fascia, muscle substance, or normal firm resistance of  muscles compared with sound side.  Tests of strength and  endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged  infection, or sloughing of soft parts, intermuscular binding  and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests  of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of  muscles. (F) Atrophy of muscle groups not in the track of the  missile, particularly of the trapezius and serratus in  wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(2011)

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for residuals of gunshot wound with fracture, muscle group XII, of the left leg, evaluated as 30 percent disabling, effective from April 5, 2001.  In a statement received in July 2006, the Veteran asserted that an increased evaluation was warranted for his service-connected left leg disability.  As the Veteran's claim for an increased evaluation was received by VA in July 2006, the rating period on appeal is from July 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

When rating muscle group injuries, the Board notes that the history of the injury is a factor for consideration.  In the present claim, records from 1946 reflect that the Veteran had a painful left leg secondary to a comminuted fracture of the upper third of the tibia which occurred in 1945.  It was noted that he had limitation of movement.  The fractured fragments were held together by a strong callus formation.  The fractured bones were in good position and alignment.  There was no demineralization of the bone noted.  A February 1949 VA medical record reflects that there was muscle injury with adhesion moderate with mild atrophy by about 1 1/2 cm and mild limitation to motion at ankle joint dorsiflex, no limitation at the toes.  There was no anesthesia and no paralysis.  

The claims file contains private and VA medical records from the past five decades.  They reflect that the Veteran had complaints of pain in the leg, used a cane for walking, and had difficulty with control of his ankle.  The Board has reviewed the records, and will focus its discussion on the more recent pertinent medical evidence.  

The evidence of record reflects that the Veteran had a through and through wound with damage to muscle group XII.  Under DC 5312 (muscle group XII), the highest possible disability rating is 30 percent.  Thus, the Veteran is already receiving the highest elevation under the pertinent code.  The Board acknowledges the August 2006 VA medical record which states that the Veteran had severely restricted mobility; the Board notes that a 30 percent rating is warranted for a severe disability of muscle group XII.  Thus, the rating of 30 percent adequately considers the Veteran's level of disability.

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher evaluation, but finds that there is not.  A 30 percent evaluation is the maximum evaluation possible under any of the diagnostic codes for disabilities of the muscle groups to the foot and leg (muscle groups X, XI, and XII).  The evidence reflects that the Veteran's disability was to the lower leg; thus, muscle groups of the pelvic girdle and thigh, and other body areas, are not for applicable.

Private correspondence, dated in May 2006, from Dr. E.C., reflects that the Veteran's left leg disability is "gradually worsening and causes pain, and instability of the left leg."  This is identical to a statement submitted by Dr. E.C. previously in November 2002.  In the May 2006 correspondence, she also noted that the Veteran had difficulty walking due to his left leg.  (In previous correspondence dated in July 1997, Dr. E.C. also stated that the Veteran could not ambulate more than 100 feet continuously and used a cane and high topped shoes.)  .

VA medical records in August 2006 reflect a diagnosis of gunshot wound to the left mid tibial area injuring muscle group, XII.  The record reflects "[s]everely restricting mobility in daily activities affecting doing chores, exercise and shopping."  The Veteran reported that has constant pain and takes one half of a Tylenol with codeine up to twice a day when he is "up and about."  It was further noted that the Veteran cannot stand for longer than five minutes or walk farther than 50 meters (approximately 164 feet) with the assistance of a cane at which time he may have a flare up requiring the use of his codeine.  He also reported instability.  

As noted above, in January 2008, the Veteran underwent several VA examinations.  The VA examination report for special monthly compensation purposes reflects that the Veteran had dizziness and imbalance which affects the ability to ambulate.  The report further reflects that the Veteran had muscle weakness of the left lower extremity which was "likely mainly due to old age"  It was noted that there was muscle weakness of the nonservice-connected right lower extremity which was also likely mainly due to old age.)  Another January 2008 VA examination report reflects healed scars of the left leg, residuals of gunshot wound.  The examination report for the Veteran's bones reflects that he reported flare-ups every one to two months, which were moderate to severe and made standing and walking difficult.  The report also reflects that the Veteran did not have a flail joint or false flail joint, angulation, loss of bone or part of a bone, false joint, malunion, or nonunion.  There was no abnormal motion of the knee joint, but there was painful limitation of motion.  The Veteran had left knee active and passive extension and flexion of 0 to 115 degrees, but with pain at 90 to 115 degrees.  The report is negative for any instability of the knee.  The Veteran was diagnosed with post-traumatic arthritis of the left knee.  An x-ray of the Veteran's injury reflected an old fracture in the proximal 3rd of the left tibia with satisfactory alignment and good fusion.  

The Board finds that the Veteran has been appropriately rated for his left leg disability.  Any additional rating for limitation of motion is not applicable, as it would constitute "pyramiding". See 38 C.F.R. § 4.14 (2011).  The Board notes that the Veteran has reported instability of the knee.  Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding. See VAOPGCPREC 23-97.  However, in the present claim, the VA records are negative for clinical findings of instability due to the Veteran's service connected disability.  

The Board has also considered whether the Veteran is entitled to a separate rating for a scar.  The August 2006 VA medical record reflects that the Veteran had a 3 x 4 cm depressed well healed non-tender entry wound at mid calf with no exit wound.  The Veteran was able to feel monofilament in the area around the scar, but it was questionable in the scar.

The January 2008 VA medical records reflect that the Veteran had a healed scar of the antero-lateral aspect of the left leg which was moderately to severely depressed and adherent, with cicatrices, slightly darker brown in color than normal skin, and non-tender.  He also had a healed scar of the anterior aspect, which was the exit point of the through and through wound.  It was moderately to severely depressed and adherent, with cicatrices, slightly darker brown in color than normal skin, and non-tender.  The evidence is against a finding that the scars were painful or unstable.

The schedular criteria for evaluating scars have undergone revision since the Veteran filed his claim.  The amendment, affecting DCs 7800-7805, was effective October 23, 2008.  As such, the Board has evaluated the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  There is no precedential case law or General Counsel opinion that prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003), that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective date of the new regulation.  See 38 C.F.R. § 4.118 (2011).  

The evidence of record is against a finding that the Veteran's scars result in additional functional impairment that would warrant additional compensation, or that they are painful or at least six square inches in size. 

While the Board is sympathetic to the Veteran's situation and disability, the Veteran's symptoms, as noted by the clinical evidence of record, do not warrant a higher rating.  


Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).



ORDER

Entitlement to an increased evaluation for residuals of a gunshot wound, with fractured left tibia and injury to Muscle Group XII, currently evaluated as 30 percent disabling, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


